Daly, J. —
The check was payable to bearer, and was therefore transferable by delivery. The answer merely averred that the plaintiff was not the lawful holder or owner, and the production of the check upon the trial, in the possession of the plaintiff, was prima facie evidence of transfer and title. It was proved that the check was signed on the 6th of Nov., 1856, and admitted by the answer that the defendants were then partners.
The plaintiff was entitled to recover, and the judgment should be affirmed. James v. Chalmers, 2 Selden, 209 and 214.
Judgment affirmed.